     Case 1:16-cr-00128-DAD-SKO Document 89 Filed 06/17/21 Page 1 of 4


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   HENRY Z. CARBAJAL III
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:16-CR-00128-DAD-SKO

12                                    Plaintiff,          FINAL ORDER OF FORFEITURE

13              v.

14     MARCI JESSIE RAMIREZ,

15                                    Defendant.

16

17             WHEREAS, on June 22, 2018, the Court entered an Amended Preliminary Order of

18   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Marci Jessie

19   Ramirez in the following property:

20                      a. All items seized and inventories in the Return on search warrant executed
                           on or about September 3, 2015, at the residence located at 2986 E.
21                         Michigan Avenue, Fresno, California (see 1:15-SW-00246-BAM)
                           including, but not limited to:
22                             (1) Discover bank check #6926, dated 08/05/2015 in the amount of
                                    $2,500.00 payable to M.R.;
23                             (2) Three (3) debit cards;
                               (3) Eleven (11) gift/debit cards;
24                             (4) Five Wells Fargo bank checks #213, dated 07/31/2015 in the
                                    amount of $747.58 payable to Walmart, #212 (blank), #217
25                                  (blank), #219 (blank), #219 (blank), and #220 (blank);
                               (5) Four (4) debit cards;
26                             (6) Six (6) checks payable to Marci Ramirez:
                                      a. Discover bank check #1002 dated 09/02/2015 for $2,400
27                                    b. Discover bank check #1002 dated 09/02/2015 for $2,400
                                      c. Discover bank check #1001 dated 09/02/2015 for $2,400
28                                    d. Discover bank check #1001 dated 09/02/2015 for $2,400
      FINAL ORDER OF FORFEITURE                          1
     Case 1:16-cr-00128-DAD-SKO Document 89 Filed 06/17/21 Page 2 of 4


 1                                        e. JPMorgan Chase bank check #3657 dated 09/02/2015 for
                                             $2,400
 2                                        f. Check #102 dated 09/02/2015 for $2,400
                                 (7)    Three (3) Discover bank checks #1001 dated 09/02/2015 for
 3                                      $2,400, #1001 dated 09/02/2015 payable to Marci Ramirez for
                                        $2,400, and check #6925 (blank);
 4                               (8)    Kyocera cell phone, model 51360, no serial number;
                                 (9)    Items found in trash can outside of residence to include receipts,
 5                                      green dot cards, California Driver Licenses, and CDs;
                                 (10)   Seven (7) keys for storage units and mailboxes;
 6                               (11)   HP Color LaserJet CP1215 printer, unknown serial number;
                                 (12)   Two (2) California Driver Licenses and one (1) California
 7                                      identification card;
                                 (13)   Eighteen (18) debit cards;
 8                               (14)   LG flip phone Tracfone Wireless, serial number
                                        407CYTB091265;
 9                               (15)   Pink Virgin Mobile flip phone Kyocera, unknown serial number;
                                 (16)   Samsung model SGH-S150G, serial number R21F37G15TA;
10                               (17)   Six (6) debit cards;
                                 (18)   Three (3) California Driver Licenses and one (1) California
11                                      identification card;
                                 (19)   Nine (9) debit cards;
12                               (20)   Mail and straight talk wireless information;
                                 (21)   Samsung Go Phone, unknown model, IMEI: 355697059242010
13                                      with receipt;
                                 (22)   Box of various office supplies and tools;
14                               (23)   Box of stencils, stamps, solutions, and tools;
                                 (24)   X-Acto knife;
15                               (25)   Mail in various names;
                                 (26)   LG flip phone, unknown model, serial number 407CYXM055298;
16                               (27)   Motorola cell phone, model XT830C, MSN: P46AXW4LKN;
                                 (28)   Mexico identification card;
17                               (29)   Four (4) Photoshop books and manuals;
                                 (30)   AT&T Tablet, model 9020A, unknown serial number;
18                               (31)   Toshiba Laptop, PSL2XU, serial number Y5060092W;
                                 (32)   Embosser;
19                               (33)   Gateway laptop, P5WS0, serial number
                                        LXWYYAA001206144571601;
20                               (34)   Lexar 8GB thumb drive unknown model, unknown serial number;
                                 (35)   Logitech thumb drive, unknown model, unknown serial number;
21                               (36)   Magnetic merchandise tag removal, unknown model, unknown
                                        serial number;
22                               (37)   Black cell phone, unknown make, model Z936L, serial number
                                        324551172821;
23                               (38)   White Samsung cell phone, IMEI 359858/04/102640/0;
                                 (39)   iPod model A1566, serial number DLXP4D2GG5W0;
24                               (40)   Epson printer, model XP-310, serial number 556P486413;
                                 (41)   Ambir Technology printer, serial number 56971B000029;
25                               (42)   Canon IP 100 printer, unknown serial number;
                                 (43)   HP Deskjet 1010 printer, serial number CN51919054;
26                               (44)   Canon printer model IP100, serial number ACCY25786;
                                 (45)   Lenovo desktop computer, serial number R300TB0W;
27                               (46)   Canon Pixma printer, model K10335, unknown serial number;
                                 (47)   Digital pocket scale;
28                               (48)   Unused card stock and magnetic strips;
     FINAL ORDER OF FORFEITURE                               2
     Case 1:16-cr-00128-DAD-SKO Document 89 Filed 06/17/21 Page 3 of 4


 1                               (49)   Paperwork in a pink folder;
                                 (50)   Security camera;
 2                               (51)   Apple iPhone, Model A1428, IMEI: 013332007267026;
                                 (52)   Bank statements including various credit applications;
 3                               (53)   Acer laptop, E5-511series, serial number
                                        NXMPKAA0054340EC443400 with powercord;
 4                               (54)   Miscellaneous documents including mail;
                                 (55)   Two (2) MasterCards, one (1) Visa card;
 5                               (56)   Documents with bank account information for various banks;
                                 (57)   Visa Square information;
 6                               (58)   Miscellaneous pieces of mail, receipts and catalogues;
                                 (59)   One (1) PVC Card Die Cutter box;
 7
                       b. All items seized and inventories in the Return on search warrant executed
 8                        on or about September 3, 2015, at the storage unit located at 4441 West
                          Herndon Avenue, Unit 231, Fresno, California and the storage unit located
 9                        at 4420 N. Blackstone Avenue, Unit E34, Fresno, California (see 1:15-SW-
                          00253-BAM) including, but not limited to:
10                            (1) Sixteen debit cards;
                              (2) Black purse with envelopes, folders, and papers with names and
11                                 other personal identifying information (PII);
                              (3) GBC DocuSeal 40 laminator, serial #LHM3638;
12                            (4) Light purple folder with Exeba Comm user guide; and,
                              (5) Green folder with bank documents.
13
                       c. Two rental contracts;
14                     d. Packing list for blank credit cards in the name of MJ Ramirez;
                       e. Visa card in the name of JL (last four 4603), Visa card in the name of SR
15                        (last four 0114), MasterCard in the name of Marci Ramirez (last four
                          1602);
16                     f. H&R Block refund check #601498230, dated 07/17/2014, payable to Maria
                          Torres Mendoza;
17                     g. Green file folder with mail paperwork
                       h. Black box containing numerous white and grey blank credit cards;
18                     i. Magicard Prima 4 card maker,
                       j. Box containing numerous white and grey blank credit cards;
19                     k. Visa card in the name of JL (last four 9970);
                       l. MasterCard in the name of JL (last four 9900)
20                     m. Three (3) Supercuts cards, one (1) Vons Club Card (last four 1914), one (1)
                          Mickey’s Yogurt card;
21                     n. Visa debit card in the name of KR (last four 7759);
                       o. Costco card in the name of Marci Ramirez, (last four of member number
22                        9020);
                       p. Visa debit card in the name of MJ (last four 3446), Visa debit card in the
23                        name of KR (last four 8251), Visa debit card in the name of RS (last four
                          1723), Visa debit card in the name of JL (last four 1008), MasterCard in the
24                        name of JL (last four 6840); Visa debit card in the name of JL (last four
                          1464), Visa debit card in the name of JL (last four 3318);
25                     q. California identification cards in the names of AA, CR, AA, CR, JL, and
                          ML;
26                     r. One (1) V8 engine block on a pallet; and,
                       s. A personal money judgment against MARCI JESSIE RAMIREZ in the
27                        amount of $95,000.00, less any forfeited funds.

28
     FINAL ORDER OF FORFEITURE                              3
     Case 1:16-cr-00128-DAD-SKO Document 89 Filed 06/17/21 Page 4 of 4


 1            AND WHEREAS, beginning on August 28, 2018, for at least thirty (30) consecutive

 2   days, the United States published notice of the Court’s Order of Forfeiture on the official

 3   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third

 4   parties of their right to petition the Court within sixty (60) days from the first day of

 5   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 6   the forfeited property;

 7            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 8   subject property and the time for any person or entity to file a claim has expired.

 9            Accordingly, it is hereby ORDERED and ADJUDGED:

10            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

11   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §§

12   981(a)(1)(C), 982(a)(2), 1028(b), and 28 U.S.C. § 2461(c), to be disposed of according to law,

13   including all right, title, and interest of Marci Jessie Ramirez.

14            2.       All right, title, and interest in the above-listed property shall vest solely in the

15   name of the United States of America.

16            3.       The U.S. Marshals Service or Federal Bureau of Investigation shall maintain

17   custody of and control over the subject property until it is disposed of according to law.

18
     IT IS SO ORDERED.
19

20       Dated:       June 16, 2021
                                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              4
